 1                                    UNITED STATES DISTRICT COURT
 2                                EASTERN DISTRICT OF CALIFORNIA
 3

 4   JIMMY DAVID RAMIREZ-                            Case No. 2:17-CV-01025-JAM-AC
 5   CASTELLANOS and FRANCISCO
     JAVIER GOMEZ ESPINOZA,                          ORDER RE PLAINTIFFS’ EX PARTE
 6                                                   APPLICATION FOR AN EXTENSION OF
                        Plaintiffs,                  TIME TO RESPOND TO DEFENDANT
 7                                                   NUGGET MARKET, INC.’S MOTION
             v.                                      FOR SUMMARY JUDGMENT
 8
     NUGGET MARKET, INC. DBA                         (AS MODIFIED BY THE COURT)
 9   NUGGET MARKETS and ONE STOP
     SERVICES DBA ONE STOP
10
     SOLUTION, ISSA QUARRA, and
11   BUILDING MAINTENANCE GROUP,

12                      Defendants.

13

14

15           Having reviewed Plaintiffs’ Ex Parte Application for an Extension of Time to
16   Respond to Defendant Nugget Market, Inc.’s Motion for Summary Judgment, the Court
17   GRANTS the request and ORDERS that the deadline for Plaintiffs to oppose Defendant
18   Nugget Market, Inc.’s motion for summary judgment is continued from March 27, 2020 to
19   April 10, 2020, and the date for Defendant Nugget to file its reply from April 3, 2020 to
20   April 17, 2020.
21
     The April 7, 2020 hearing on the motion for summary judgment is ordered submitted
22
     without appearance.
23

24
     IT IS SO ORDERED.
25

26
     Dated: 3/25/2020                         /s/ John A. Mendez_____________
27                                            Hon. John A. Mendez
28                                            United States District Court Judge
     ______________________________________________________________________________________________
     [PROPOSED] ORDER                                                      CASE NO. 2:17-CV-01025-JAM-AC
